        Case 1:18-bk-14201-NWW            Doc 61   Filed 09/16/21     Entered 09/16/21 11:04:26    Desc
                                                   Page 1 of 3



                                   UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF TENNESSEE
                                          SOUTHERN DIVISION

IN RE:                                                              Case No.: 18‐14201 NWW
JEFFERY ALLEN MASON                                                 Chapter 13
CASEY NICOLE MASON


                                    NOTICE OF FINAL CURE PAYMENT

According to Fed. Bankr. Rule 3002.1(f), the Trustee gives notice that the amount required to cure the
prepetition default in the below claim has been paid in full and the Debtor(s) have completed all payments
under the plan.

Part 1: MORTGAGE INFORMATION
 Creditor Name:                      VANDERBILT MORTGAGE & FINANCE


 Court Claim Number: 001           UCI:
Last Four of Account Id Number:      3884
 Property Address, if available:     165 MASON LANE SE



Part 2: CURE AMOUNT
 a. Allowed prepetition arrearage:                                        $20.00
 b. Prepetition arrearage paid by the Trustee:                            $20.00
 c. Amount of postpetition fees, expenses and charges
       recoverable under FRBP 3002.1(c):                                  $0.00
 d. Amount of postpetition fees, expenses and charges
     recoverable under FRBP 3002.1(c) paid by the Trustee:                $0.00
 Total Disbursements by Trustee:                                          $20.00


Part 3: POST PETITION MORTGAGE PAYMENT
Mortgage is paid direct by the Debtor.

Current Monthly Mortgage Payment: N/A

Next post-petition payment due: N/A

To the extent that the Debtor is not current as of the date of this notice, the creditor should file
a response indicating same.
        Case 1:18-bk-14201-NWW            Doc 61     Filed 09/16/21     Entered 09/16/21 11:04:26         Desc
                                                     Page 2 of 3
                      YOUR RESPONSE IS REQUIRED BY F.R.B.P Rule 3002.1(g)

Under Bankruptcy Rule 3002.1(g), the creditor must file and serve on the debtor(s), their counsel, and the
trustee, within 21 days after service of this notice, a statement indicating whether the creditor agrees that the
debtor(s) have paid in full the amount required to cure the default and stating whether the debtor(s) have (i)
paid all outstanding postpetition fees, costs, and escrow amounts due, and (ii) consistent with §1322(b)(5) of
the Bankruptcy Code, are current on all postpetition payments as of the date of the response. Failure to file and
serve the statement may subject the creditor to further action of the court, including possible sanctions. To
assist in reconciling the claim, a history of payments made by the Trustee is attached to copies of this notice
sent to debtor(s) and creditor.

I certify that the information contained herein is true and correct to the best of my knowledge, information and
reasonable belief.

Dated: 9/16/2021                                      Respectfully Submitted:

                                                      s/ Kara L. West, Trustee
                                                      Kara L. West (TN No. 25744)
                                                      Standing Chapter 13 Trustee
                                                      P.O. Box 511
                                                      Chattanooga, TN 37401
                                                      (423) 265-2261

                                          CERTIFICATE OF SERVICE

I hereby certify that on September 16, 2021 a copy of the Notice of Final Cure was served on those listed below
as indicated:

Via electronic noticing:

ERON H EPSTEIN ESQUIRE - ECF
US Trustee – ECF
Bankruptcy Court – ECF
 – ECF

Via U.S. First Class mail, postage prepaid, to the following entities at the address listed:

Debtor: JEFFERY ALLEN MASON, 200 CG ERNEST RD NW, , CHARLESTON, TN 37310
Creditor: VANDERBILT MORTGAGE & FINANCE, PO BOX 9800, ATTN: BANKRUPTCY DEPARTMENT,
MARYVILLE, TN 37802-9800
Creditor Noticing Address:


                                                      s/ Kara L. West w/permission by LDC (85)
                                                      Chapter 13 Trustee
                                                      P.O. Box 511
                                                      Chattanooga, TN 37401-0511
                                                      (423) 265-2261
         Case 1:18-bk-14201-NWW          Doc 61      Filed 09/16/21        Entered 09/16/21 11:04:26         Desc
                                              Disbursements
                                                     Page 3 offor
                                                               3 Claim
Case: 18-14201          JEFFERY ALLEN MASON
          VANDERBILT MORTGAGE & FINANCE
                                                                                    Sequence: 25
          PO BOX 9800
                                                                                       Modify:
          ATTN: BANKRUPTCY DEPARTM
                                                                                   Filed Date: 9/26/2018 12:00:00AM
          MARYVILLE, TN 37802-98
                                                                                   Hold Code:
Acct No: 3884
          ARREARS

                                                 Debt:      $20.00              Interest Paid:       $0.00
        Amt Sched:      $0.00                                                     Accrued Int:       $0.00
         Amt Due:       $0.00                    Paid:      $20.00               Balance Due:        $0.00

     name                              Type       Date          Check #      Principal    Interest       Total Reconciled
 0011       VANDERBILT MORTGAGE & FINANCE
        VANDERBILT MORTGAGE & FINANC           11/30/2018       1993466        $20.00       $0.00      $20.00 12/17/2018
                                                             Sub-totals:      $20.00        $0.00      $20.00

                                                            Grand Total:      $20.00        $0.00




                                                                                                                        1
